                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RICHARD NEHLS,

                       Petitioner,                                    8:19CV287

      vs.
                                                                 MEMORANDUM
                                                                  AND ORDER
STATE OF NEBRASKA,

                       Respondent.

      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 11.) Petitioner filed a Notice of Appeal (filing no. 8)
on July 12, 2019.1 Petitioner appeals from the court’s Memorandum and Order
and Judgment dated July 8, 2019 (filing nos. 6 & 7), in which the court dismissed
his habeas petition with prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

               (3) Prior Approval. A party who was permitted to proceed in
               forma pauperis in the district-court action, or who was
               determined to be financially unable to obtain an adequate
               defense in a criminal case, may proceed on appeal in forma
               pauperis without further authorization, unless:

                       (A) the district court—before or after the notice of appeal
                       is filed—certifies that the appeal is not taken in good
                       faith or finds that the party is not otherwise entitled to
                       proceed in forma pauperis and states in writing its
                       reasons for the certification or finding . . . .


      1
          Petitioner also filed a second Notice of Appeal (filing no. 10) on July 15, 2019.
     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to
Appeal in Forma Pauperis (filing no. 11) is granted.

      Dated this 18th day of July, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
